PER CURIAM:
The claimant, Lloyd A. Reeves, seeks an award from the respondent, Division of Highways, for damage to his 1978 Dodge Truck. The damage occurred on the morning of December 12, 1995, while the claimant’s vehicle was driven by Christy Franciosi. According to Ms. Franciosi, she was driving slowly on Route 50/1, commonly known as Panther Lick Road, in Putnam County when the vehicle struck a culvert pipe which extended above the road surface. As a result of the accident, a tire on the claimant’s truck was damaged. The replacement costs of the tire was $77.33. The claimant testified that the culvert pipe was exposed during road work performed approximately one month prior to the accident.
Michael J. Escue, a crew leader for the respondent, described Route 50/1 as a single lane, low priority, gravel road. Mr. Escue was familiar with the location where the accident occurred, and he stated that the road defect was a hole in the culvert pipe rather than a piece of pipe which protruded form the road surface. Ms. Escue also testified that the culvert pipe was scheduled to be replaced, but the work was delayed due to equipment problems.
It is well established that the respondent has a duty to correct and repair road defects in a timely and reasonable manner. The fact in this claim indicated that the respondent was on notice of a defect where the accident occurred, but failed to repair it in a timely manner. Therefore, it is the opinion of the Court that it has been established that the respondent failed to maintain Route 50/1 in a proper manner on the date of this incident. Accordingly, the Court makes an award to the claimant in the amount of $77.33.
Award of $77.33.